    Case 1:20-cv-03672-ABJ Document 21-3 Filed 04/19/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

ZACKARY ELLIS SANDERS            *
                                 *
     Plaintiff,                  *
                                 *
     v.                          *     Civil Action No. 20-cv-03672 (ABJ)
                                 *
FEDERAL BUREAU OF                *
INVESTIGATION                    *
                                 *
     Defendant                   *
*    *       *     *    *    *   *     *      *      *       *     *
               RESPONSE TO DEFENDANT’S LOCAL RULE 7(h)
             STATEMENT OF UNDISPUTED MATERIAL FACTS

   Pursuant to Local Rule 7.1(h), the Plaintiff respectfully responds to the Defendant’s

Statement of Undisputed Material Facts.

   1. Plaintiff does not dispute this statement.

   2. Plaintiff does not dispute this statement.

   3. Plaintiff does not dispute this statement.

   4. Plaintiff does not dispute this statement.

   5. Plaintiff does not dispute this statement.

   6. Plaintiff does not dispute this statement.

   7. Plaintiff does not dispute this statement.

   8. Plaintiff disputes this statement. See Rule 56(f) Declaration of Mark S. Zaid, Esq.

       at ¶¶7-9 (dated April 19, 2021), filed with the Plaintiff’s Opposition to

       Defendant’s Motion for Summary Judgment.

   9. Plaintiff does not dispute this statement.

   10. Plaintiff disputes this statement. Id.

   11. Plaintiff disputes this statement. Id.



                                                1
    Case 1:20-cv-03672-ABJ Document 21-3 Filed 04/19/21 Page 2 of 2




   12. Plaintiff disputes this statement. Id.

   13. Plaintiff disputes this statement. Id.

   14. Plaintiff disputes this statement. Id.

   15. Plaintiff disputes this statement. Id.

   16. Plaintiff does not dispute the statement that his Complaint does not address these

       legal issues, but he disputes there was any requirement to do so or that this is

       relevant to the arguments before the Court. The Plaintiff has now addressed the

       Defendant’s arguments and challenges them accordingly See id. at passim.

Date: April 19, 2021

                                                     Respectfully submitted,

                                                            /s/ Mark S. Zaid
                                                     __________________________
                                                     Mark S. Zaid, Esq.
                                                     D.C. Bar #440532
                                                     Bradley P. Moss, Esq.
                                                     D.C. Bar #975905
                                                     Mark S. Zaid, P.C.
                                                     1250 Connecticut Avenue, N.W.
                                                     Suite 700
                                                     Washington, D.C. 20036
                                                     (202) 454-2809
                                                     (202) 330-5610 fax
                                                     Brad@MarkZaid.com
                                                     Mark@MarkZaid.com

                                                     Jade Chong-Smith
                                                     D.C. Bar #1047364
                                                     KaiserDillon PLLC
                                                     1099 14th Street, N.W.
                                                     8th Floor West
                                                     Washington, D.C. 20005
                                                     (202) 640-2850
                                                     jchong-smith@kaiserdillon.com

                                                     Attorneys for the Plaintiffs




                                                2
